Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-12-00872-CR

                                     IN RE Christopher CRUMEDY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: January 23, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 31, 2012, Relator Christopher Crumedy filed a petition for writ of

mandamus, complaining of the trial court’s failure to rule on his pro se motion for speedy trial.

However, counsel has been appointed to represent relator in the criminal proceeding pending in

the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not

abuse its discretion by declining to rule on relator’s pro se motion filed in the criminal



1
  This proceeding arises out of Cause No. 2012-CR-0263, styled State of Texas v. Christopher Crumedy, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
                                                                                  04-12-00872-CR


proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).



                                                PER CURIAM

DO NOT PUBLISH




                                              -2-